Wilson, Judge:
These appeals for reappraisement involve shipments of sisal twine exported from Mexico during 1950, 1951, 1952, and 1953.
Examination of the official papers herein indicates that these appeals were filed more than 30 days after the receipt by the importer of the notice of appraisement covering the merchandise.
Section 501 of the Tariff Act of 1930, as amended, provides:
The collector shall give written notice of appraisement to the consignee, his agent, or his attorney, if (1) the appraised value is higher than the entered value, or (2) a change in the classification of the merchandise results from the appraiser’s determination of value. The decision of the appraiser shall be final and conclusive upon all parties unless a written appeal for a reappraisement is filed with or mailed to the United States Customs Court by the collector within sixty days after the date of the appraiser’s report, or filed by the consignee or his agent with the collector within thirty days after the date of personal delivery, or if mailed the date of mailing of written notice of appraisement to the consignee, his agent, or his attorney. * * *
At tlie bearing on these appeals, the court ordered the same dismissed because of their untimeliness.
Accordingly, the appeals covering the involved merchandise are dismissed.
Judgment will be entered accordingly.